Case 1:18-cv-25463-KMM Document 1 Entered on FLSD Docket 12/28/2018 Page 1 of 13



                                   UNITED STATES DISTRICT COURT
                                   SOUTHERN DISTRICT OF FLORIDA


   OMAR HEVIA,                                             CASE NO.

            Plaintiffs,

   vs.

   OCWEN LOAN SERVICING, LLC,

         Defendant.
   _____________________________________/


                          COMPLAINT AND DEMAND FOR JURY TRIAL

           Plaintiff, OMAR HEVIA sues Defendant, OCWEN LOAN SERVICING, LLC, for

  monetary relief, including attorney fees and costs, and respectfully demands judgment against the

  Defendant on all claims pled against it in this complaint. Plaintiff brings this action under the Real

  Estate Settlement Procedures Act (“RESPA”), 12 U.S.C. § 2605, and its implementing regulation,

  Regulation X, 12 C.F.R § 1024 (“Regulation X”), for violations of RESPA. The ultimate facts

  supporting Plaintiff’s entitlement to the requested relief are articulated in the numbered paragraphs

  below.

                                     Jurisdiction, Venue, and Parties

           1.      This Court has subject matter jurisdiction over Plaintiff’s claim under the RESPA

  and Regulation X pursuant to 12 U.S.C. § 2614.

           2.      Venue is proper in the United States District for the Southern District of Florida

  under 12 U.S.C. § 2614 because it is the district in which the property involved is located.

           3.      Plaintiff is a Florida resident residing in Miami-Dade County, Florida.

           4.      Defendant is a foreign corporation with its principal place of business in the State

  of Delaware. At all times material to this action, Defendant regularly transacted business in the

  State of Florida.
Case 1:18-cv-25463-KMM Document 1 Entered on FLSD Docket 12/28/2018 Page 2 of 13



                                             Introduction

         5.      In January 2013, the Consumer Finance Protection Bureau (“CFPB”) issued a

  number of final rules concerning mortgage markets in the United States, pursuant to the Dodd-

  Frank Wall Street Reform and Consumer Protection Act (“DFA”), Public Law No. 111-203, 124

  Stat. 1376 (2010).

         6.      Specifically, on July 10, 2013, the CFPB issued mortgage rules under Regulation

  Z and Regulation X pursuant to its authority under the DFA, which became effective on January

  10, 2014.

         7.      Defendant OCWEN LOAN SERVICING, LLC (“OCWEN”) is a loan “servicer”

  of the Plaintiff’s “federally related mortgage loan” as those terms are defined in the RESPA, 12

  U.S.C. § 2602(1) and 12 U.S.C. § 2605(i)(2) (the “Loan”). Defendant receives payments from

  consumers and is responsible for distributing those payments to the investors who own the

  consumers’ loans and, when the consumers’ loans include escrow accounts, to the consumers’

  taxing authorities or insurance companies. Thus, it is a servicer within the meaning of RESPA. 12

  C.F.R. § 1025.2(b). Thus, the Defendant is subject to the servicing requirements provided for in

  the RESPA and Regulation X.

         8.      RESPA and Regulation X are applicable to all “federally related mortgage loans”,

  which include any loans secured by a first or subordinate lien on residential real property upon

  which a one-to-four family structure is located and which is made in whole or in part by any lender

  that is either regulated by or whose deposits or accounts are insured by an agency of the Federal

  Government. See 12 C.F.R. § 1024.2. Accordingly, Plaintiff’s Mortgage is a “federally related

  mortgage loan” as defined in Regulation X. Id.

         9.      Plaintiffs are asserting a claim for relief against Defendant for breaches of the

  specific rules under Regulation X as set forth below.
                                                      -2-
Case 1:18-cv-25463-KMM Document 1 Entered on FLSD Docket 12/28/2018 Page 3 of 13



         10.     Plaintiff has a private right of action under RESPA pursuant to 12 U.S.C. § 2605(f)

  for the claimed breaches and such action provides for remedies including actual damages, statutory

  damages, attorneys’ fees and costs.

                                           Factual Allegations

         11.     Plaintiff is the fee simple owner of real property located at 13415 S.W. 59 th Terrace,

  Miami, Florida 33183 (the “Property”).

         12.     On or about June 7, 2018, Deutsche Bank National Trust Company, as Trustee for

  Argent Securities, Inc., Asset-Backed Pass-Through Certificates, Series 2005-W5 filed a

  foreclosure lawsuit in the 11th Judicial Circuit in and for Miami-Dade County, Florida against

  Plaintiff. The case is styled Deutsche Bank Nat’l Trust Co v. Omar D. Hevia, et al., case no. 2018-

  19354-CA-01.

         13.     Defendant OCWEN was the loan servicer on the Plaintiff’s loan from the June 7,

  2018 filing of the foreclosure lawsuit through the date of the filing of this federal lawsuit.

         14.     In August 2018, the Plaintiff submitted a facially complete loan modification

  package to OCWEN, which acknowledged same in its August 21, 2018 Motion for Continuance

  of Order to Show Cause filed in the circuit court proceedings.

         15.     Pursuant to the terms of the temporary loan modification agreement agreed upon

  between Plaintiff and Defendant (the Ocwen Streamline Forbearance Plan), the Plaintiff was to

  make three payments in the amount of $909.78 for the months of September, October and

  November 2018 to qualify for a permanent modification.

         16.     As evidenced by OCWEN’s response to a Request for Information, OCWEN’s

  payment history indicates that the three payments of $909.78 were received and accepted by

  OCWEN. Exhibit ‘A’.



                                                       -3-
Case 1:18-cv-25463-KMM Document 1 Entered on FLSD Docket 12/28/2018 Page 4 of 13



         17.     Despite Plaintiff’s compliance with temporary loan modification, OCWEN

  proceeded to a Final Judgment against the Plaintiff which was entered on October 2, 2018 and to

  otherwise schedule the sale to take place on November 5, 2018.

         18.     On November 1, 2018, OCWEN filed a motion to have the November 5, 2018 sale

  cancelled, given that Plaintiff was timely making his loan modification payments and otherwise

  informed the Court that the third payment was not due until November 30, 2018. The circuit court

  cancelled the sale and reset it for December 10, 2018.

         19.     As evidenced by OCWEN’s payment history, OCWEN had received Plaintiff’s

  third and final payment under the modification agreement on October 31, 2018. Exhibit ‘A’.

         20.     On November 13, 2018, OCWEN purportedly mailed to the Plaintiff the permanent

  loan modification. The permanent loan modification was either never mailed or received by the

  Plaintiff. In this respect, the Plaintiff’s family followed up with OCWEN with respect to when

  they could expect to receive the permanent loan modification documents.

         21.     During this telephone conversation with OCWEN’s representative and the

  Plaintiff’s family member, Melissa Hevia, OCWEN informed her that the Plaintiff had been

  approved for the permanent loan modification, that the Plaintiff would need to execute the

  permanent loan modification, that OCWEN would email her the permanent loan modification

  since it had not been previously received by the family, and that the first payment was due on

  December 1, 2018. At this time, Melissa Hevia explained that the Plaintiff was currently out of

  the country but would be returning shortly. OCWEN informed Melissa Hevia that it would be

  acceptable for the signed modification and the payment to be received during the week of

  December 3-7, 2018.




                                                     -4-
Case 1:18-cv-25463-KMM Document 1 Entered on FLSD Docket 12/28/2018 Page 5 of 13



          22.      In this respect, on December 6, 2018 the modification paperwork and the payment

  were transmitted and/or received by OCWEN. As evidenced by OCWEN’s payment history,

  OCWEN received and accepted payment on December 6, 2018.

          23.      Despite having received payment on December 6, 2018, OCWEN proceeded to

  allow the property to go to sale on December 10, 2018. The property was sold to a third-party

  investor. A Certificate of Sale was issued on December 13, 2018. Plaintiff, acting in his pro se

  capacity, has filed an Objection to Sale. As of the date of filing this Complaint, the Plaintiff is

  unaware of any activity on the part of the Defendant to vacate the sale.

          24.      All conditions precedent prior to filing this lawsuit have occurred or otherwise been

  satisfied.

                                                 COUNT I

          25.      Plaintiff incorporates the allegations in paragraphs 1-16 above into this count for

  damages.

          26.      12 C.F.R.1024.41(g) states:


                Prohibition on foreclosure sale. If a borrower submits a complete loss mitigation
                application after a servicer has made the first notice or filing required by applicable law
                for any judicial or non-judicial foreclosure process but more than 37 days before a
                foreclosure sale, a servicer shall not move for foreclosure judgment or order of sale, or
                conduct a foreclosure sale, unless:

                (1) The servicer has sent the borrower a notice pursuant to paragraph (c)(1)(ii) of this
                section that the borrower is not eligible for any loss mitigation option and the appeal
                process in paragraph (h) of this section is not applicable, the borrower has not requested
                an appeal within the applicable time period for requesting an appeal, or the borrower's
                appeal has been denied;

                (2) The borrower rejects all loss mitigation options offered by the servicer; or

                (3) The borrower fails to perform under an agreement on a loss mitigation option.




                                                          -5-
Case 1:18-cv-25463-KMM Document 1 Entered on FLSD Docket 12/28/2018 Page 6 of 13



          27.      The Plaintiff had submitted a complete loss mitigation application after OCWEN

  after the foreclosure complaint was filed, but more than 37 days before the October 2, 2018 final

  judgment and the December 10, 2018 sale date.

          28.      None of the exemptions listed in subparagraphs (1)-(3) of 12.1024.41(g) applied to

  the Plaintiff.

          29.      As set forth in the Official Bureau Interpretations comment 41(g)-2, 12 C.F.R.

  Appendix Supplement I to Part 1024, nothing prevents the servicer from proceeding with the

  foreclosure process upon receipt of the loss mitigation application, “so long as any such steps in

  the foreclosure process do not cause or directly result in the issuance of a foreclosure judgment or

  order of sale, or the conduct of a foreclosure sale in violation of § 1024.41.”

          30.      As also set forth in the Official Bureau Interpretations comment 41(g)-5, 12 C.F.R.

  Appendix Supplement I to Part 1024, conducting a foreclosure sale, where none of the above

  conditions are applicable, is prohibited by law, “even if a person other than the servicer administers

  or conducts the foreclosure sale proceedings.”

          31.      The Plaintiff submitted an application to OCWEN, which was accepted by

  OCWEN. The Plaintiff’s home was sold in violation of 024.41(g).

          32.      Plaintiff incurred actual damages in the form of (1) costs and legal fees incurred to

  prepare each subsequent request for information and subsequent notices of error; (2) costs incurred

  in connection with the photocopying and mailing of the requests for information and notices of

  error; (3) costs incurred in the form of time spent, transportation costs, and other expenses incurred

  during the process of obtaining the Defendant’s compliance with Regulation X, and (4) the sale of

  her house. Further, Plaintiff alleges that Defendant’s actions or lack of actions with respect to this

  particular count are tantamount to a case of a pattern or practice of noncompliance with the

  requirements of the RESPA and Regulation X, allowing for the recovery of statutory damages
                                                        -6-
Case 1:18-cv-25463-KMM Document 1 Entered on FLSD Docket 12/28/2018 Page 7 of 13



  pursuant to 12 U.S.C. § 2605(f). The pattern or practices includes doing a publication of sale for

  November 2018, doing a publication of sale for December 2018, moving for final judgment and

  moving for sale. Regulation X allows for up to $2,000 in statutory damages per pattern or

  practices. Accordingly, Plaintiff is entitled to both actual and statutory damages together with

  prevailing party attorneys’ fees and costs pursuant to 12 U.S.C. § 2605(f).


                                              Prayer for Relief

         Wherefore, Plaintiffs demand final judgment against OCWEN providing for all of the

  following:

                a. awarding actual damages that have been and may be proximately caused by

                      OCWEN’s violations;

                b. awarding statutory damages;

                c. prevailing party attorneys’ fees and costs; and

                d. awarding any further relief available under the law.

                                               Jury Demand

         Plaintiff hereby requests a trial by jury on all issues, with the maximum number of jurors

  permitted by law.

                                                       Respectfully submitted,

                                                       BRUCE BOTSFORD, P.A.
                                                       1615 S.W. 2nd Avenue
                                                       Ft. Lauderdale, Florida 33315
                                                       Telephone: (954) 990-4213
                                                       E-Mail: service@botsfordlegal.com


                                                       By: Bruce Botsford
                                                       Bruce Botsford
                                                       Florida Bar No. 31127



                                                     -7-
Case 1:18-cv-25463-KMM Document 1 Entered on FLSD Docket 12/28/2018 Page 8 of 13
Case 1:18-cv-25463-KMM Document 1 Entered on FLSD Docket 12/28/2018 Page 9 of 13
Case 1:18-cv-25463-KMM Document 1 Entered on FLSD Docket 12/28/2018 Page 10 of 13
Case 1:18-cv-25463-KMM Document 1 Entered on FLSD Docket 12/28/2018 Page 11 of 13
Case 1:18-cv-25463-KMM Document 1 Entered on FLSD Docket 12/28/2018 Page 12 of 13
Case 1:18-cv-25463-KMM Document 1 Entered on FLSD Docket 12/28/2018 Page 13 of 13
